            Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 1 of 6



TO: FOIA Officer
Department of Justice
Office of Information Policy — handling request for the Office of the Attorney General,
Office of the Associate Attorney General, and Office of Legal Policy

REQUESTER INFORMATION
Name: Dominic Holden
Address: BuzzFeed News, 111 E 18th St, Newsroom, New York, NY 10003
Email: ​dominic.holden@buzzfeed.com​, dominic.holden@gmail.com
Phone: (646) 668-3199, (206) 877-2240
Job Title: Reporter

August 10, 2018

On behalf of myself and BuzzFeed News, I am requesting records under the Freedom of
Information Act (5 U.S.C. § 552.) about the Religious Liberty Task Force announced by
Attorney General Jeff Sessions on July 30, 2018, and religious liberty matters at the
Department of Justice.

Please limit your search to records created between Sept. 1, 2017, and the date the search
for responsive records is conducted.

A search should not be limited to records that specifically contain the words “Religious
Liberty Task Force.” Include records that involve any precursor entities, and all actions
(such as those taken by an individual employee), involved in the task force’s creation or
continued execution. The records should include any listening sessions and/or discussions
involving non-government employees about religious liberty, the task force, and/or
implementation of Sessions’ Oct. 6, 2017, ​Memorandum to All Executive Departments and
Agencies on​ ​Federal Law Protections for Religious Liberty​.

Specifically, I am requesting:

1. All records — including, but not limited to, legal opinions, memoranda, advisories, policy
memoranda, emails, and letters — created in the run up to and reflecting the establishment
of the Religious Liberty Task Force or creating any precursor task force, office, listening
sessions, or employees to investigate, or otherwise address the protection of religious
liberty and/or religious freedom.
        By way of example only, such records may include: Records discussing who would
be invited to participate in the task force or religious liberty dialogue — including any


                                                                                    Exhibit A
           Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 2 of 6



government officials, individuals in their personal capacity, and representatives of
non-governmental entities, or invitations to participate in the task force activity — whether
in an official capacity or not.

2. The following records produced or held by the Religious Liberty Task Force:

   ● Communications with other agencies, components of the Department of Justice, the
     public, and nongovernmental organizations or individuals sent or received by
     members of the Religious Liberty Task Force regarding the Religious Liberty Task
     Force’s work, goals, or launch.
   ● Agendas, minutes, participant lists and participants’ notes from all meetings of the
     Religious Liberty Task Force or meetings or listening sessions relating to the
     Religious Liberty Task Force.
   ● Reports, memorandums, research studies, and/or proposals written by staff or
     members of the Religious Liberty Task Force.
   ● All complaints of religious discrimination received or considered by the Religious
     Liberty Task Force.
   ● All discussion of receiving and handling complaints to the Religious Liberty Task
     Force.
   ● Any materials produced by the Religious Liberty Task Force in response to religious
     discrimination complaints received or considered by the Religious Liberty Task
     Force.
   ● Any list or email distribution list reflecting the membership of the Religious Liberty
     Task Force.

3. All records on the Religious Liberty Task Force’s enforcement, application,
implementation, and/or interpretation of Sessions’ ​Memorandum to All Executive
Departments and Agencies on Federal Law Protections for Religious Liberty.​

4. Any correspondence between the “Possible Custodians” described below and:

   a. Any individuals representing the Heritage Foundation, the Alliance Defending
      Freedom, Council on American-Islamic Relations, the Becket Fund for Religious
      Liberty, the Family Research Council, Liberty Counsel, the United State Conference
      of Catholic Bishops, Muslim Advocates, American Atheists, the Archdiocese of
      Louisville, Secular Coalition for America, and/or Focus on the Family.
   b. Michael (Mike) Farris, Anthony (Tony) Perkins, Mary Blanche Hankey, Paula White,
      Roger Severino, Betsy Devos, Scott Gast, Candice Jackson, Kenneth Marcus, Jennifer
      Korn, and/or Kristen Waggoner.
            Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 3 of 6



   c. Recipients/senders whose email includes becketlaw.org, muslimadvocates.org,
      usccb.org, heritage.org, adflegal.org, adfmedia.org, frc.org, and/or archlou.org.

5. All emails, memorandums, or other responsive records referring to or concerning the
task force’s requirement to disclose records in response to the Federal Advisory Committee
Act, the Presidential Records Act, and/or FOIA.

Definitions

“Possible Custodians”: “Possible Custodian’s” includes Attorney General Jeff Sessions,
Jeffrey Hall in the Office of the Associate Attorney General; Jennie Bradley Lichter in the
Office of Legal Policy; Sarah Flores, Devin O’Malley, and Kelly Laco in the Office of Public
Affairs; Assistant Attorney General Beth Williams; and/or Associate Attorney General Jesse
Panuccio.

“Religious Liberty Task Force”: “Religious Liberty Task Force” as used in this request
means the Religious Liberty Task Force, any precursor group established prior to its
launch, any employee involved in the task force’s creation or continued execution, and/or
nongovernmental individuals who participated in its work or meetings. Among these
individuals, the Department of Justice has identified Sessions, Jeffrey Hall in the Office of
the Associate Attorney General; Jennie Bradley Lichter in the Office of Legal Policy;
Assistant Attorney General Beth Williams; and Associate Attorney General Jesse Panuccio.



                                         FEE WAIVER

I am a reporter with BuzzFeed News.

I am willing to pay any reasonable expenses associated with this request, however, as the
purpose of the requested disclosure is in full conformity with the statutory requirements
for a waiver of fees, I formally request such a waiver. I request a waiver of all costs
pursuant to 5 U.S.C. §552(a)(4)(A)(iii) (“Documents shall be furnished without any charge
... if disclosure of the information is in the public interest because it is likely to contribute
significantly to public understanding of the operations or activities of the government and
is not primarily in the commercial interest of the requester.”). Disclosure in this case meets
the statutory criteria, and a fee waiver would fulfill Congress’s legislative intent in
amending FOIA. See Judicial Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003)
(“Congress amended FOIA to ensure that it be ‘liberally construed in favor of waivers for
noncommercial requesters.’”). I incorporate by reference the explanation and attached
             Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 4 of 6



materials in the above sections which demonstrates why the requested information is in
the public interest.

Furthermore, these records are a matter of tremendous public interest, demonstrated by
the fact that Sessions announced the task force in his official capacity, before a large group
and on web live stream, and officials have said it will produce public policy. There were
dozens of news articles about it and Sessions’ said in a speech on August 8, 2018, “More
than 100,000 people tweeted about it. It was the third most tweeted-about topic on Earth
at one point that day. Late-night comedians joked about it.” Despite this massive interest,
the Justice Department has refused to answer questions about the task force’s membership,
meetings, agenda, or any other details — proving there is virtually zero public
understanding of the operations or activities of this government body. The executive
branch and Justice Department frequently make similar records about policy-making and
advisory bodies public at no cost, posting them online and/or emailing them to public lists,
so releasing these records should be no different. Further, on WILK on July 30, Assistant
Attorney General Beth Williams said that the task force will field complaints directly. “I
think we are going to set up a specific email for that,” Williams said. “We can see if there are
violations of religious freedom and violations of federal law that we can do something
about.” This statement indicates the task force, part of the Justice Department, will
adjudicate disputes and is subject to the same disclosure obligations as other divisions and
components that process legal complaints and advise the Executive Branch on making
policy.

                                     EXPEDITED PROCESSING

Under 28 C.F.R. 16.5(d)(1)(iv), a request is to be given expedited processing when it
involves “[a] matter of widespread and exceptional media interest in which there exist
possible questions about the government’s integrity which affect public confidence.” I am
seeking expedited treatment for this request.

As noted about, there were dozens of news articles 1 about it and Sessions’ said in a speech
on August 8, 2018, “More than 100,000 people tweeted about it. It was the third most
tweeted-about topic on Earth at one point that day. Late-night comedians joked about it.”

1
 Articles include:
https://www.cnn.com/2018/07/30/politics/jeff-sessions-religious-liberty-task-force/index.html​,
https://www.npr.org/2018/08/02/635047680/new-religious-liberty-task-force-highlights-sessions-doj-prioriti
es​,
https://religionnews.com/2018/07/30/seeing-threat-to-religious-freedom-jeff-sessions-announces-special-t
ask-force/
           Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 5 of 6




BuzzFeed News intends to disseminate the records promptly in the public interest.

Although expedited processing is clearly warranted under 28 C.F.R. 16.5(d)(1)(iv), it is
alternatively proper under under 28 C.F.R. 16.5(d)(1)(ii) which provides for expedited
processing when there exists “[a]n urgency to inform the public about an actual or alleged
federal government activity, if made by a person primarily engaged in disseminating
information.”

·     I am member of the news team at BuzzFeed, which a proven track record of
disseminating information to the general public.


                           EXEMPTIONS AND SEGREGABILITY

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of
disclosure, withholding information “only if . . . disclosure would harm an interest
protected by an exemption” or “disclosure is prohibited by law.” If it is your position that
any portion of the requested records is exempt from disclosure, I request that you provide
an index of those documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.
1973), cert. denied, 415 U.S. 977 (1974). As you are aware, a Vaughn index must describe
each document claimed as exempt with sufficient specificity “to permit a reasoned
judgment as to whether the material is actually exempt under FOIA.”

Moreover, the Vaughn index “must describe each document or portion thereof withheld,
and for each withholding it must discuss the consequences of disclosing the sought-after
information.” Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
correlating those claims with the particular part of a withheld document to which they
apply.’”

In the event some portions of the requested records are properly exempt from disclosure,
please disclose any reasonably segregable non-exempt portions of the requested records. If
it is your position that a document contains non-exempt segments, but that those
non-exempt segments are so dispersed throughout the document as to make segregation
impossible, please state what portion of the document is non-exempt, and how the material
is dispersed throughout the document. Claims of nonsegregability must be made with the
same degree of detail as required for claims of exemptions in a Vaughn index. If a request is
denied in whole, please state specifically that it is not reasonable to segregate portions of
the record for release.
             Case 1:18-cv-02370 Document 1-1 Filed 10/15/18 Page 6 of 6




Further, “the withholding agency must supply ‘a relatively detailed justification, specifically
identifying the reasons why a particular exemption is relevant and correlating those claims
with the particular part of a withheld document to which they apply.’”

In addition, I ask that your agency exercise its discretion to release records which may be
technically exempt, but where withholding serves no important public interest.

If a portion of the responsive records become available before the entire request is
complete, I respectfully request that DOJ provide records on a rolling basis.

                                          FORMAT

I request that any releases stemming from this request be provided to me in digital format
on a compact disk or other like media.

Please do not hesitate to contact me if you have any questions concerning this request.
I appreciate your time and attention to this matter.

Thank you.

Dominic Holden
Reporter, BuzzFeed News
dominic.holden@buzzfeed.com | dominic.holden@gmail.com
Desk: (646) 668-3199 | Mobile: (206) 877-2240
111 East 18th St, New York, NY 10003
